 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     KAREN LOUISE DONALDSON,                         )    Civil No. 2:18-cv-00433-AC
14
                                                     )
15          Plaintiff,                               )    STIPULATION FOR VOLUNTARY
                                                     )    REMAND PURSUANT TO SENTENCE
16                  v.                               )    FOUR OF 42 U.S.C. § 405(g)
17                                                   )
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
24   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
25   purpose of the remand is to offer Plaintiff a new decision.
26
27
28   Stipulation for Voluntary Remand


                                                      1
 1          Upon remand to the agency, the Appeals Council will remand this case to an
 2   Administrative Law Judge (ALJ) with instructions to reassess Plaintiff’s residual functional
 3   capacity covering the entire period at issue. In addition, the ALJ should reconsider whether any
 4   of Plaintiff’s prior jobs constituted past relevant work, and obtain vocational expert assistance if
 5   appropriate.
 6
 7
                                                   Respectfully submitted,
 8
 9   Date: October 10, 2018                 By:    /s/ David F. Chermol*
                                                   DAVID F. CHERMOL
10                                                 * By email authorization on October 10, 2018
                                                   Attorney for Plaintiff
11
12
     Date: October 10, 2018                        MCGREGOR W. SCOTT
13                                                 United States Attorney
14
                                            By:    /s/ Michael K. Marriott
15                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
16                                                 Attorneys for Defendant
17
18   Of Counsel
     Jeffrey Chen
19   Assistant Regional Counsel
20   Social Security Administration

21
22                                                 ORDER
23
24   APPROVED AND SO ORDERED:
25   DATED: October 10, 2018
26
27
28
     Stipulation for Voluntary Remand

                                                       2
